Citation Nr: 0319754	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-31 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee with 
degenerative changes.

2.  Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1982 to March 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for a disability manifested 
by chest pain.  This case also comes before the Board on 
appeal from a December 1997 rating decision of the RO, which 
granted service connection for chondromalacia patella of the 
right knee with degenerative changes, effective from 
September 17, 1993, but assigned only a noncompensable 
rating.

The issue of entitlement to service connection service for a 
disability manifested by chest pain was before the Board in 
July 1997 when it was remanded for additional development.  
In April 1999, both issues now on appeal were before the 
Board.  The appellant's claim of entitlement to service 
connection for a disability manifested by chest pain was 
denied.  The Board granted an initial disability rating of 10 
percent but no higher for the appellant's right knee 
disability.  In a May 1999 rating decision, the RO effected 
the Board's decision, awarding an increased disability 
evaluation for his service-connected right knee disability, 
to 10 percent, and assigning an effective date of September 
17, 1993.  The veteran appealed the April 1999 Board decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In June 2001 the Court vacated 
in part that decision by the Board and remanded the case to 
the Board for readjudication consistent with the Court's June 
8, 2001 order.




REMAND

In September 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the 
additional evidence and to obtain any additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).

The Board notes that previously requested records from the VA 
Medical Center in Corpus Christi, Texas, have not yet been 
obtained.  Further, reserve duty service medical records for 
the appellant's service from March 1985 to March 1989 have 
not yet been requested.  Finally, although a September 17, 
2002 letter from the Board to the appellant requested that 
the appellant provide a list of all VA and non-VA health care 
providers that have treated him for a disability manifested 
by chest pain since November 1995 and for his right knee 
disability since September 1997, the appellant did not 
respond to that portion of the letter.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the appellant's 
medical records from the VA Medical 
Center in Corpus Christi, Texas for any 
treatment for chest pain and 
gastrointestinal complaints during the 
period from March 1985 to the present.  
Request notes, discharge summaries, 
consults, lab reports, imaging reports, 
and procedures.  If no such records are 
available, a negative response is 
requested.

3.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
appellant's service medical records for 
his reported reserve duty service from 
March 1985 to March 1989 with the units 
specified in his November 12, 2002 
statement.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

4.  The RO should ask the appellant to 
provide a list of all VA and non-VA 
health care providers that have treated 
him for a disability manifested by chest 
pain since November 1995 and for his 
right knee disability since September 
1997.  Obtain records from each health 
care provider the appellant identifies.

5.  The RO should then readjudicate the 
appellant's claims in light of the 
evidence received since the May 1996 
Supplemental Statement of the Case (SSOC) 
addressing the appellant's claim of 
entitlement to service connection for a 
disability manifested by chest pain and 
the April 1998 Statement of the Case 
(SOC) addressing the appellant's claim of 
entitlement to an initial disability 
rating in excess of 10 percent for 
chondromalacia patella of the right knee 
with degenerative changes.  Thereafter, 
if any claim on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence, 
including the report of a October 2002 VA 
joints examination, a September 17, 2002 
letter from the Board to the appellant, 
and the report of a July 1999 VA general 
medical examination, and discussion of 
all pertinent regulations, including 
regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA).  
With regard to the appellant's claim of 
entitlement to an initial disability 
rating in excess of 10 percent for 
chondromalacia patella of the right knee 
with degenerative changes, the RO should 
consider whether referral of this issue 
to the Chief Benefits Director or the 
Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  Finally, 
with regard to the appellant's right knee 
claim, the RO should consider the 
appropriateness of "staged ratings," in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


